DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2022 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Burnham (US Pat No 3,481,113).
Re claim 1, Burnham shows a fine bubble generating device (Fig. 1, 6) which generates fine bubbles by mixing a liquid continuously supplied from a liquid supply source and a gas supplied from a gas supply unit, and which discharges a gas-liquid mixture obtained by mixing the fine bubbles and the liquid together, the fine bubble generating device comprising:
a bubble generator including a tubular body (30/32/38), a liquid introduction port (30), a gas introduction port (32/46), and a discharge port (40), the tubular body having a flow passage for the liquid in the tubular body, the liquid being introduced into the flow passage through the liquid introduction port (30), the gas being introduced into the flow passage through the gas introduction port (32/46), the gas-liquid mixture being discharged from the flow passage through the discharge port (40); and
a gas supply unit (4) including a compressor and a gas supply port (48), the compressor being configured to pressurize the gas, the gas pressurized by the compressor being supplied to the bubble generator through the gas supply port (48), wherein
the flow passage of the bubble generator extends substantially along a same axis from the liquid introduction port (30) to the discharge port (40), a plurality of reduced diameter portions (36/see annotated figure) each having an inner diameter reduced are provided to the flow passage along a direction along which the liquid flows, and gas-liquid mixing portions (see annotated figure) are provided downstream of the respective reduced diameter portions in a contiguous manner, each of the gas-liquid mixing portions having an inner diameter larger than a minimum inner diameter of each of the plurality of reduced diameter portions,
the gas introduction port (32/46) of the bubble generator is formed of a through hole (46) arranged along a circumferential direction of an outer wall of the tubular body, and is provided in a vicinity of a most upstream reduced diameter portion (36) of the plurality of reduced diameter portions provided to the flow passage, and the gas introduction port (46) communicates with the gas supply port (48) of the gas supply unit, and
the tubular body (30/32/38) comprises the plurality of reduced diameter portions (36/see annotated figure) provided to the flow passage of the bubble generator.
Burnham does not teach the gas introduction port is formed of a plurality of through holes arranged along a circumferential direction of an outer wall of the tubular body.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of through holes, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8. Further, no criticality for the plurality of through holes is provided as paragraph 0022 of applicant’s specification states “the number and the shape of the gas introduction ports are not particularly limited.”

    PNG
    media_image1.png
    461
    728
    media_image1.png
    Greyscale

Re claim 2, Burnham shows in the flow passage of the bubble generator, portions of the tubular body which correspond to the most upstream reduced diameter portion (36), a gas-liquid mixing portion (see annotated figure) which is contiguous with the most upstream reduced diameter portion (36), and a reduced diameter portion (see annotated figure) which is contiguous with the gas-liquid mixing portion (see annotated figure) are integrally and coaxially formed.
Re claim 3, Burnham shows the plurality of reduced diameter portions of the bubble generator is formed such that the minimum inner diameter of the reduced diameter portion (see annotated figure) disposed downstream is smaller than the minimum inner diameter of the reduced diameter portion (36) disposed upstream.
Re claim 4, Burnham shows the gas-liquid mixing portions of the bubble generator are formed such that an inner diameter of a gas-liquid mixing portion (see annotated figure) disposed downstream is larger than an inner diameter of a gas-liquid mixing portion (see annotated figure) disposed upstream.
Re claim 5, Burnham shows the flow passage of the bubble generator has, from an upstream side to a downstream side of the flow passage, a first reduced diameter portion (36), a first gas-liquid mixing portion (see annotated figure) which is contiguous with the first reduced diameter portion, a second reduced diameter portion (see annotated figure) which is contiguous with the first gas-liquid mixing portion, and a second gas-liquid mixing portion (see annotated figure) which is contiguous with the second reduced diameter portion, and
the gas introduction port (32/46) of the bubble generator is provided in a vicinity of the first reduced diameter portion (36).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Burnham (US Pat No 3,481,113) in view of Chen (US Pub No 2011/0215174 A1).
Re claim 6, Burnham discloses all aspects of the claimed invention but does not teach a shower head, the shower head being connected to the bubble generator through a hose connected to the discharge port of the bubble generator.
However, Chen shows a shower head (Fig. 2, 4) connected to a washing fluid supply structure (1) through a hose (Fig. 1, 5).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the bubble generator of Burnham connected to a shower head through a hose as shown in Chen so that the user can directly use bubble water fluid from the shower for cleaning (Chen – paragraph 0002).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752


/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752